Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed 5/17/2021.  At this point claims 1-7, 9-13, 15-16, 19 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-7, 9-10, 12-13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avendi in view of Spence and further in view of Oono. (U. S. Patent Publication 20170109881, referred to as Avendi; U. S. Patent 6324532, referred to as Spence; U. S. Patent Publication 20170161635, referred to as Oono)

Claim 1
Avendi discloses a machine-learning computer system comprising:  a set of processor cores (Avendi, 0101; A CPU consists of a few cores optimized for sequential serial processing while a GPU has a parallel architecture consisting of smaller, more efficient cores designed for handling multiple tasks simultaneously.): and computer memory that stores software that, when executed by the set of processor cores, causes the set of processor cores to implement a plurality of generator-detector pairs. (Avendi, 0072, fig 4; ‘FIG. 4: Stacked auto -encoder (AE) for inferring the organ shape. The input is a sub-image and the output is a binary mask.’  EC: It is known within the art that an autoencoder has the same amount of inputs as outputs. An autoencoder consist of 2 major portions, an encoder and a decoder. The ‘encoder’ and ‘decoder’ maps to the ‘generator’ and detector’ pairs of the wording of the claim. See Oono, 0015, figure 1 for background knowledge within the art.)
Avendi does not disclose expressly the generator of each generator-detector pair comprises a decoder, wherein the decoder comprises a first neural network: (Spence, fig 10, c20:13-24; The illustrative HPNN comprises three neural networks 1010-1014. EC: The first neural network maps to item 1010) the detector of each generator-detector pair comprises a second neural network that is different from the first neural network of the decoder of the generator of the generator-detector pair: an output of the decoder of each generator-detector pair is connected to an input of the detector of the generator detector pair.
Spence, fig 10, c20:13-24; The illustrative HPNN comprises three neural networks 1010-1014. EC: The first neural network maps to item 1010) the detector of each generator-detector pair comprises a second neural network that is different from the first neural network of the decoder of the generator of the generator-detector pair: (Spence, fig 10, c20:13-24; The illustrative HPNN comprises three neural networks 1010-1014. EC: The first neural network maps to item 1012) an output of the decoder of each generator-detector pair is connected to an input of the detector of the generator detector pair. (Spence, fig 11) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi and Spence before him before the effective filing date of the claimed invention, to modify Avendi to incorporate the concept of a plurality of neural networks of Spence. Given the advantage of compartmentalize different functions of the neural networks, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Avendi and Spence do not disclose expressly each generator-detector pair comprises a machine-learning data generator and a machine learning data detector; each generator-detector pair is for a corresponding cluster of data examples respectively, such that, for each generator-detector pair, the generator is for generating data examples in the corresponding cluster and the detector is for detecting whether data examples are within the corresponding cluster.
Oono discloses each generator-detector pair comprises a machine-learning data generator and a machine learning data detector (Oono, 0040; ‘In some cases, the Oono, 0131; ‘Accordingly, the Gini coefficients of the parameters may be calculated by pairwise comparisons between the centroids of the clusters resulting from the clustering of the members of A and the members of B.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 2

Oono discloses wherein, collectively, the plurality of generator-detector pairs are operable as a generator, as a cluster classifier, and as a category classifier. (Oono, fig 11; Per the specification a cluster is a subset of classifier. In another light the claim is reciting autoencoders are set up in series. The first tier would by for classifier and the second tier would be for cluster. Figure 11 shows 2 different decoders which indicates 2 different tiers. The first tier is for ‘comparison module x- in DB?’ and the second tier is for ‘comparison module y+ in y-?’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate 
basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 3

Oono discloses wherein, when operated as a generator, a generator of the plurality of generator-detector pairs outputs generated data examples corresponding to the cluster for the generator. (Oono, fig 1; An autoencoder is disclosed in figure 1. The ‘encoder’ portion is the ‘generator’ and the ‘decoder’ portion is the ‘detector.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4
Avendi and Spence do not disclose expressly wherein, when operated as a cluster classifier, the machine-learning system determines that a proper cluster for an input data example is the cluster corresponding to the detector of the plurality of generator-detector pairs with the with the greatest activation level for a detection.
Oono, 0111; The classifier may be configured to provide a druglikeness score for each latent representation. The compound representations and/or the associated compounds, may be ordered, for example from highest druglikeness score to lowest druglikeness score. The ranking module may be used to provide as an output a ranked set of compound representations, e.g. fingerprints, and/or compounds.’ EC: If Oono can rank an output, it can find the ‘greatest activation level.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate 
basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 5

Oono discloses wherein, when operated as a category classifier, an output of the machine-learning system corresponds to a maximum activation level for a detection among the detectors of the plurality of generator-detector pairs. (Oono, 0111; The classifier may be configured to provide a druglikeness score for each latent representation. The compound representations and/or the associated compounds, may be ordered, for example from highest druglikeness score to lowest druglikeness score. The ranking module may be used to provide as an output a ranked set of compound representations, e.g. fingerprints, and/or compounds.’ EC: If Oono can rank an output, it can find the ‘greatest activation level.’ There is no difference between ‘maximum activation level’ and ‘greatest activation level?’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 6
Avendi and Spence do not disclose expressly when operated as a generator, a generator of the plurality of generator-detector pairs outputs generated data examples corresponding to the cluster for the generator; when operated as a cluster classifier, the machine-learning system determines that a proper cluster for an input data example is the cluster corresponding to the detector of the plurality of generator-detector pairs with the with the greatest activation level for a detection; and when operated as a category classifier, an output of the machine-learning system corresponds to a maximum activation level for a detection among the detectors of the plurality of generator-detector pairs.
Oono discloses when operated as a generator, a generator of the plurality of generator-detector pairs outputs generated data examples corresponding to the cluster for the generator (Oono, fig 1; An autoencoder is disclosed in figure 1. The ‘encoder’ portion is the ‘generator’ and the ‘decoder’ portion is the ‘detector.’); when operated as a cluster classifier, the machine-learning system determines that a proper cluster for an input data example is the cluster corresponding to the detector of the plurality of generator-detector pairs with the with the greatest activation level for a detection (Oono, 0111; The classifier may be configured to provide a druglikeness score for each latent representation. The compound representations and/or the associated compounds, may be ordered, for example from highest druglikeness score to lowest druglikeness score. The ranking module may be used to provide as an output a ranked set of compound representations, e.g. fingerprints, and/or compounds.’ EC: If Oono can rank an output, it Oono, 0111; The classifier may be configured to provide a druglikeness score for each latent representation. The compound representations and/or the associated compounds, may be ordered, for example from highest druglikeness score to lowest druglikeness score. The ranking module may be used to provide as an output a ranked set of compound representations, e.g. fingerprints, and/or compounds.’ EC: If Oono can rank an output, it can find the ‘greatest activation level.’ There is no difference between ‘maximum activation level’ and ‘greatest activation level?’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 7
Avendi and Spence do not disclose expressly wherein each generator of the plurality of generator-detector pairs comprises a generator type selected from the 
Oono discloses wherein each generator of the plurality of generator-detector pairs comprises a generator type selected from the group consisting of an autoencoder, a variational autoencoder, a stochastic categorical autoencoder network, and a generative adversarial network. (Oono, 0032; ‘In some embodiments, generative models utilize a probabilistic autoencoder, such as a variational autoencoder.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Avendi and Spence do not disclose expressly wherein each of the generators and each of the detectors are trained by stochastic gradient descent.
Oono discloses wherein each of the generators and each of the detectors are trained by stochastic gradient descent. (Oono, 0039; The systems and methods of the 

Claim 10
Avendi discloses a computer-implemented method comprising:…. by a computer system that comprises a set of processor cores (Avendi, 0101; A CPU consists of a few cores optimized for sequential serial processing while a GPU has a parallel architecture consisting of smaller, more efficient cores designed for handling multiple tasks simultaneously.),…. each generator-detector pair comprises a machine-learning data Avendi, 0072, fig 4; ‘FIG. 4: Stacked auto -encoder (AE) for inferring the organ shape. The input is a sub-image and the output is a binary mask.’  EC: It is known within the art that an autoencoder has the same amount of inputs as outputs. An autoencoder consist of 2 major portions, an encoder and a decoder. The ‘encoder’ and ‘decoder’ maps to the ‘generator’ and detector’ pairs of the wording of the claim. See Oono, 0015, figure 1 for background knowledge within the art.)
Avendi does not disclose expressly the generator of each generator-detector pair comprises a decoder, wherein the decoder comprises a first neural network: the detector of each generator-detector pair comprises a second neural network that is different from the first neural network of the decoder of the generator of the generator-detector pair: an output of the decoder of each generator-detector pair is connected to an input of the detector of the generator-detector pair.
Spence discloses the generator of each generator-detector pair comprises a decoder, wherein the decoder comprises a first neural network: (Spence, fig 10, c20:13-24; The illustrative HPNN comprises three neural networks 1010-1014. EC: The first neural network maps to item 1010) the detector of each generator-detector pair comprises a second neural network that is different from the first neural network of the decoder of the generator of the generator-detector pair: (Spence, fig 10, c20:13-24; The illustrative HPNN comprises three neural networks 1010-1014. EC: The first neural network maps to item 1012) an output of the decoder of each generator-detector pair is connected to an input of the detector of the generator-detector pair. (Spence, fig 11) It would have been obvious to one having ordinary skill in the art, having the teachings of 
Avendi and Spence do not disclose expressly training ….a plurality of generator-detector pairs of a machine-learning system such that: each generator-detector pair is for a corresponding cluster of data examples respectively, such that, in post-training operation, for each generator-detector pair, the generator is for generating data examples in the corresponding cluster and the detector is for detecting whether data examples are within the corresponding cluster.
Oono discloses training ….a plurality of generator-detector pairs of a machine-learning system such that (Oono, 0040; Training…. a plurality of generator-detector pairs of a machine-learning system such that of applicant maps to ‘In some cases, the probabilistic or variational autoencoder may comprise a multi-layer perceptron, comprising a probabilistic encoder and a probabilistic decoder. In other embodiments, any of a variety of statistical models that can be trained to form a generative model as described in further detail elsewhere herein may be implemented. Supervised or semi-supervised training algorithms may be used to train the machine learning system with the specified architecture.’); each generator-detector pair is for a corresponding cluster of data examples respectively, such that, in post-training operation, for each generator-detector pair, the generator is for generating data examples in the corresponding cluster and the detector is for detecting whether data examples are within the corresponding Oono, 0131; ‘Accordingly, the Gini coefficients of the parameters may be calculated by pairwise comparisons between the centroids of the clusters resulting from the clustering of the members of A and the members of B.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate 
basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 12
Avendi and Spence do not disclose expressly wherein training the plurality of generator-detector pairs comprises training the plurality of generator-detector pairs such that the machine learning system is operable as a generator, as a cluster classifier, and as a category classifier, wherein: when operated as a generator, a generator of the plurality of generator-detector pairs outputs generated data examples corresponding to the cluster for the generator; when operated as a cluster classifier, the machine-learning system determines that a proper cluster for an input data example is the cluster corresponding to the detector of the plurality of generator-detector pairs with the with 
Oono discloses wherein training the plurality of generator-detector pairs comprises training the plurality of generator-detector pairs such that the machine learning system is operable as a generator, as a cluster classifier, and as a category classifier (Oono, fig 11; Per the specification a cluster is a subset of classifier. In another light the claim is reciting autoencoders are set up in series. The first tier would by for classifier and the second tier would be for cluster. Figure 11 shows 2 different decoders which indicates 2 different tiers. The first tier is for ‘comparison module x- in DB?’ and the second tier is for ‘comparison module y+ in y-?’), wherein: when operated as a generator, a generator of the plurality of generator-detector pairs outputs generated data examples corresponding to the cluster for the generator (Oono, fig 1; An autoencoder is disclosed in figure 1. The ‘encoder’ portion is the ‘generator’ and the ‘decoder’ portion is the ‘detector.’); when operated as a cluster classifier, the machine-learning system determines that a proper cluster for an input data example is the cluster corresponding to the detector of the plurality of generator-detector pairs with the with the greatest activation level for a detection (Oono, 0111; The classifier may be configured to provide a druglikeness score for each latent representation. The compound representations and/or the associated compounds, may be ordered, for example from highest druglikeness score to lowest druglikeness score. The ranking module may be used to provide as an output a ranked set of compound representations, e.g. fingerprints, and/or compounds.’ EC: If Oono can rank an output, it Oono, 0111; The classifier may be configured to provide a druglikeness score for each latent representation. The compound representations and/or the associated compounds, may be ordered, for example from highest druglikeness score to lowest druglikeness score. The ranking module may be used to provide as an output a ranked set of compound representations, e.g. fingerprints, and/or compounds.’ EC: If Oono can rank an output, it can find the ‘greatest activation level.’ There is no difference between ‘maximum activation level’ and ‘greatest activation level?’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 13
Avendi and Spence do not disclose expressly wherein each generator of the plurality of generator-detector pairs comprises a generator type selected from the group 
Oono discloses wherein each generator of the plurality of generator-detector pairs comprises a generator type selected from the group consisting of an autoencoder, a variational autoencoder, a stochastic categorical autoencoder network, and a generative adversarial network. (Oono, 0032; ‘In some embodiments, generative models utilize a probabilistic autoencoder, such as a variational autoencoder.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 15
Avendi and Spence do not disclose expressly wherein secondarily training the generator comprises secondarily training the generator by stochastic gradient descent.
Oono discloses wherein secondarily training the generator comprises secondarily training the generator by stochastic gradient descent. (Oono, 0039; The systems and 

Claim 16
Avendi and Spence do not disclose expressly a generator type selected from the group consisting of an autoencoder, a variational autoencoder, a stochastic categorical autoencoder network, and a generative adversarial network.
Oono discloses a generator type selected from the group consisting of an autoencoder, a variational autoencoder, a stochastic categorical autoencoder network, Oono, 0032; ‘In some embodiments, generative models utilize a probabilistic autoencoder, such as a variational autoencoder.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 19
Avendi does not disclose expressly wherein the machine learning generator comprises an encoder, wherein the encoder comprises a third neural network that is different from the first and second neural networks.
Spence discloses wherein the machine learning generator comprises an encoder, wherein the encoder comprises a third neural network that is different from the first and second neural networks. (Spence, figs 10 or 11 EC; There is no mention within the claim on the topology of a first, second or third neural network. ) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi and Spence before him before the effective filing date of the claimed invention, to modify . 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avendi, Spence and Oono as applied to claims 1-7, 9-10, 12-13, 15-16 and 19 above, and further in view of Mehrotra. (‘Elements of artificial neural networks’, referred to as Mehrotra) 

Claim 11
Avendi and Spence do not disclose expressly wherein training the plurality of generator-detector pairs comprises, for each of the plurality of generator-detector pairs: with a plurality of data examples in the cluster corresponding to the generator-detector pair, initially training the generator without back-propagation from the detector…. secondarily training the generator with back-propagation from the detector.
Oono discloses wherein training the plurality of generator-detector pairs comprises, for each of the plurality of generator-detector pairs: with a plurality of data examples in the cluster corresponding to the generator-detector pair, initially training the generator without back-propagation from the detector (Oono, 0053; In addition, a number of methods known in the art--such as dropout, sparse architectures, and denoising--may be used to discourage the autoencoder from overfitting to the training data set and simply learning the identity function. As used herein, the term "minimize" may include minimizing the absolute value of a term.)…. secondarily training Oono, 0039; The systems and methods of the invention may comprise one or more machine learning structures and substructures, such as a generative model, a probabilistic autoencoder, or a variational autoencoder implemented in a multi-layer perceptron, and may utilize any suitable learning algorithm described herein or otherwise known in the art, for example, without limitation, backpropagation with stochastic gradient descent to minimize a loss function, or backpropagation with stochastic gradient ascent to optimize a variational lower bound.) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence and Oono before him before the effective filing date of the claimed invention, to modify Avendi and Spence to incorporate basic neural network design and classification abilities, having outputs which can examples, having outputs which can be accuracy, using a sigmoid function as a activation level, having an output which only outputs the highest accuracy, and training using gradient descent of Oono. Given the advantage of using a neural network as it was designed to function, a variety of outputs for a variety of needs, and using a known training procedure with known reliability, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Avendi, Spence and Oono do not disclose expressly after initially training the generator: generating, by the generator, within-cluster input data examples that are within the cluster corresponding to the generator-detector pair; classifying, by the detector, the within-cluster input data examples generated by the generator; and….after training the generator with back-propagation from the detector, training the detector with within-cluster data examples and out-of-cluster data examples.
Mehrotra, p25, appendix B.1; EXAMPLE 1 .4 Consider the table in appendix B.1 containing Fisher's iris data . This data consists of four measurements : the lengths and widths of sepals and petals of iris flowers. Class membership of each data vector is indicated in the fifth column of this table. This information is used in supervised learning .’  EC: Here Mehrotra discloses training data with 3 different classes or clusters.); and….after training the generator with back-propagation from the detector, training the detector with within-cluster data examples and out-of-cluster data examples. (Mehrotra, p65; The focus of this chapter is on a learning mechanism called error "backpropagation" (abbreviated "backprop") for feedforward networks . Such networks are sometimes referred to as "multilayer perceptrons" (MLPs), a usage we do not adopt, particularly since the learning algorithms used in such networks are considerably different from those of (simple) perceptrons. The phrase "backpropagation network" is sometimes used to describe feedforward neural networks trained using the backpropagation learning method.) It would have been obvious to one having ordinary skill in the art, having the teachings of Avendi, Spence, Oono, Mehrotra and Avendi before him before the effective filing date of the claimed invention, to modify Oono, Spence and Avendi to incorporate general knowledge of neural networks of Mehrotra. Given the advantage of disclosing training for different classifications or clusters, and a known training technique of back-

Response to Arguments
5.	Applicant’s arguments filed on 5/17/2021 for claims 1-7, 9-13, 15-16 and 19 have been fully considered but are not persuasive.

6.	Applicant’s argument:
In response, and without prejudice or disclaimer, Applicant has amended independent claims 1 and 10 to more clearly differentiate the claimed inventions from the cited prior art. In particular, claims 1 and 10 are amended to clarify that: (i) the generator of each generator-detector pair comprises a decoder, which comprises a “first neural network”; (ii) the detector of each generator-detector pair comprises “a second neural network that is different from the first neural network of the decoder of the generator of the generator-detector pair”; and (iii) the “output of the decoder of each generator-detector pair is connected to an input of the detector of the generator-detector pair.” Also, dependent claim 19 (which depends from claim 1) is amended to clarify that the encoder of the generator comprises third neural network that is different from the first and second neural networks. Support for the claim amendments may be found throughout the Subject Application as originally filed. For example, ]} [0011] of the Subject Application discloses that the generators and detectors can be “machine learning systems” and ]} [0012] discloses that the machine learning systems can be neural networks. Also, Figure 1 and its related text disclose that the output of the generator in the generator-detector pair is input to the detector of the generator-detector pair. Claims 8, 14, 17 and 18 are canceled; and the dependencies of certain dependent claims have been amended so that they do not depend from a now-canceled claim.

Examiner’s response:
[0011] states…

Figure 1 illustrates a system 90 according to various embodiments of the present invention. The illustrated system 90 comprises multiple generator-detector pairs. In the example embodiment shown in Figure 1, there are three such generator-detector pairs 92A-C, although different embodiments may include fewer or more generator-detector pairs. Figure 2 illustrates one such generator-detector pair 92 

All this states there are a plurality of ‘generator-detector’ pairs. There is no mention within the specification of a plurality of neural networks which have a specific topology or connection between them. The examiner is viewing a ‘generator-generator’ as a neural network. Without a clarification from the specification between the difference between the two, the rejection stands. 


7.	Applicant’s argument:
The pending claims would not have been obvious in view of the cited references. None of the cited references teach or suggest, either individually or in combination, a generator-detector pair, where the generator of the pair comprises a decoder that is a neural network; where the detector of the pair comprises a neural network that is not (i.e., different from) the decoder’s neural network; where the generator (which includes the decoder) “is for generating data examples in the corresponding cluster”; and where the detector (which is separate from the decoder of the generator) “is for detecting whether data examples are within the corresponding cluster.”

Examiner’s response:
The examiner cites art, Spence to address the amended claims. 

8.	Applicant’s argument:
The Office Action states that Oono discloses a “generator-detector pair [that] comprises a machine-learning data generator and a machine learning data detector,” citing ]} [0040] of Oono. Office Action p.3. This represents a factually erroneous interpretation of what Oono discloses. Oono, including ]} [0040], merely discloses a data generator (in 

In a first aspect, the methods and systems described herein relate to a computer system for generation of chemical compound representations. The system may comprise a probabilistic autoencoder. The probabilistic autoencoder may comprise a probabilistic encoder configured to encode chemical compound fingerprints as latent variables; a probabilistic decoder configured to decode latent representations and generate random variables over values of fingerprint elements; and/or one or more sampling modules configured to sample from a latent variable or a random variable, [emphasis added]

Thus, Oono’s encoder and decoder are part of an autoencoder, which is a generator as Oono states. Id. (autoencoder is “for generation of chemical compound representations”). Oono’s ]} [0040], which the Office Action cites, in consistent with this description at ]} [0006] and similarly does not disclose a detector that is separate from the generator’s decoder. Oono’s ]} [0040] refers to a “probabilistic or variational autoencoder that can then be used as a generative model” (emphasis added). Thus, Oono’s autoencoder is a generator and the generator includes a decoder—not a detector. Thus, ]} [0040] does not disclose a generator-detector pair as set forth in the independent claims of the Subject Application.

Examiner’s response:
The word ‘separate’ is not mentioned within the claims. In addition, the word ‘separate’ has to be clearly defined. If a generator and a detector are truly ‘separate’ they would have no communication between them. Also there are no specific details of what elements are in a ‘generator’ and/or ‘detector.’ The claim language is broad and the examiner views part of the invention maps to a neural network. 

9.	Applicant’s argument:
The Office Action also asserts that each alleged generator-detector pair in Oono “is for a corresponding cluster of data examples respectively, such that, for each generator-detector pair, the generator is for generating data examples in the corresponding cluster and the detector is for detecting whether data examples are within the corresponding 

Examiner’s response:
The claim element is asking for clusters and if a result is within a cluster or not. Oono does this by determining if a result is in cluster A or cluster B. A neural network from a general point of view uses clustering to determine a classification result (or detector).

10.	Applicant’s argument:
Nevertheless, the Office Action asserts that the encoder and decoder in Avendi “maps [sic] to the ‘generator’ and ‘detector’ pairs of the wording of the claim.” Office Action p. 4. This is incorrect. Avendi discloses a stacked autoencoder. See Office Action p. 4 (citing Avendi at If [0072]). A stacked autoencoder is a neural network that consists of several layers of sparse autoencoders, where output of each hidden layer is connected to the input of the successive hidden layer. Avendi, Fig. 4 and ]} [0106], Each stacked autoencoder may comprise a decoder, but Avendi does not discloses, explicitly or implicitly, a detector that is separate or different from the decoder. It is erroneous to assert that a decoder in an autoencoder is a detector that is separate from the decoder of the autoencoder. In an autoencoder, the encoder maps the input into a code that represents the input; and the decoder maps the code to a reconstruction of the input. See note 1, supra. Thus, a decoder of an autoencoder does not detect whether the reconstruction of the input is with a specific cluster, but instead generates the reconstruction in the first place.

Examiner’s response:
As mentioned above, the generator-detector is viewed as a neural network. ‘Separate’ has been addressed above. Clusters have been addressed by another reference. 

11.	Claims 1-7, 9-13, 15-16, 19 are rejected.
	

Conclusion	
12.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: generator, detector, pair, learn, learning machine
	-U. S. Patent 9516053: Mudda
	-U. S. Patent Publication 20110093249: Holmes


Correspondence Information
13.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.

	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121